Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s amendment filed 11 April 2022.

Drawings
Replacement drawings were received on 11 April 2022.  These drawings are acceptable.

Claim Objections
Claims 15, 42, and 48 are objected to because of the following informalities: 
In claim 15, line 11, the phrase “wherein the alignment feature in the stop collar is an opening in the stop collar” should be deleted, as this is a duplicate limitation as set forth in the two lines above it.  
In claim 42, line 4, the word “indica” should be changed to “indicia”.
In claim 48, last line, the word “by” should be added after the word “surrounded”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-7, 9-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 8,840,345) in view of Bharadwaj et al. (US 7,771,143).
Regarding claim 2, Park discloses a stepped drill bit system 20 for drilling pocket holes, comprising: a stepped drill bit 14; the stepped drill bit having a shaft 141; the stepped drill bit extending a length from a connection end 144 to a drilling end 142; wherein the drilling end is configured to drill into a workpiece 10; the stepped drill bit having a larger diameter portion 143; the stepped drill bit having a stepped feature positioned at the drilling end, the stepped feature having a smaller diameter portion 142; the stepped drill bit having a plurality of indicia 149 that correspond to workpiece thickness; a stop collar 147; the stop collar having an alignment feature (a double-dotted line, see column 12, lines 8-13); the stop collar having a securing member (set screw, see figure 2A, equivalent to set screw 429); wherein the stop collar is configured to be placed over the shaft of the stepped drill bit; wherein when the stop collar is placed over the shaft of the stepped drill bit, and the alignment feature of the stop collar is aligned with an indicia of the plurality of indicia of the stepped drill bit and secured in place with the securing member, the stepped drill bit is configured to drill pocket holes in a workpiece having a thickness that corresponds to the indicia the alignment feature is aligned with.
Park does not disclose the stop collar having an alignment feature being an opening in the stop collar.  Bharadwaj et al. teaches the use of a drill bit 100 that comprises an alignment feature 316 that is in the form of an opening in a stop collar 300 that is used for the purpose of aligning with an indicia 242 on the drill bit to control the drill depth (see column 3, lines 6-12).  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the system of Park with the alignment feature opening as taught by Bharadwaj et al. in order to use a more easily seen means for aligning the drill bit with the depth stop.
Regarding claim 3, the modified invention of Park discloses wherein the connection end 144 is configured to be received in a chuck of a drill.
Regarding claim 6, the modified invention of Park discloses wherein the alignment feature on the stop collar 147 is an opening in the stop collar (as modified by Bharadwaj et al.).
Regarding claim 7, the modified invention of Park discloses wherein the alignment feature on the stop collar is a hole in the stop collar (as modified by Bharadwaj et al.).
The “wherein the plurality of indicia of the stepped drill bit are etched into the stepped drill bit” limitation in claim 9 is being treated as a product-by-process limitation and as such does not further limit the claim beyond the structural limitations cited in the claims.  As stated in MPEP 2113 [R-1], “Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claim 10, the modified invention of Park discloses the invention substantially as claimed, except the modified invention of Park does not disclose wherein the alignment feature on the stop collar is a circular opening.  However, it would have been an obvious matter of design choice to make the stop collar openings of whatever form or shape was desired or expedient for the purpose of providing the capability of reading the indicia on the drill bit.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 11, the modified invention of Park discloses wherein the plurality of indicia 149 on the stepped drill bit include numerical values that correspond to workpiece thickness.
Regarding claim 13, the modified invention of Park discloses wherein the securing member (set screw) is configured to secure the stop collar 147 in position on the stepped drill bit 14 when tightened; and wherein the securing member is configured to permit the stop collar to be moved to a plurality of different positions along the stepped drill bit when loosened.
Regarding claim 14, the modified invention of Park discloses wherein the securing member (set screw) is a threaded shaft that is configured to extend through the stop collar 147 and engage the stepped drill bit 14 thereby securing the stop collar in place.

Claims 15-16, 20, 23-24, 26-28, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 8,840,345) in view of Bharadwaj et al. (US 7,771,143) and further in view of Davis (US 5,190,548).
Regarding claim 15, Park discloses a stepped drill bit system 20 for drilling pocket holes, comprising: a stepped drill bit 14; the stepped drill bit extending a length from a connection end 144 to a drilling end 142; the stepped drill bit having a shaft 141 having a larger diameter portion 143 and a stepped feature positioned at the drilling end, the stepped feature having a smaller diameter portion 142; a plurality of indicia 149 positioned on the shaft of the stepped drill bit, wherein the plurality of indicia correspond to workpiece thickness and include a number; a stop collar 147; the stop collar having an alignment feature (a double-dotted line, see column 12, lines 8-13); the stop collar having a securing member (set screw, see figure 2A, equivalent to set screw 429); wherein when the stop collar is placed over the shaft of the stepped drill bit, and the alignment feature of the stop collar is aligned with an indicia of the plurality of indicia of the stepped drill bit and secured in place with the securing member, the stepped drill bit is configured to form a pocket hole in a workpiece, having a thickness that corresponds to the indicia of the plurality of indicia.
Park does not disclose the stop collar having an alignment feature being an opening in the stop collar.  Bharadwaj et al. teaches the use of a drill bit 100 that comprises an alignment feature 316 that is in the form of an opening in a stop collar 300 that is used for the purpose of aligning with an indicia 242 on the drill bit to control the drill depth (see column 3, lines 6-12).  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the system of Park with the alignment feature opening as taught by Bharadwaj et al. in order to use a more easily seen means for aligning the drill bit with the depth stop.
Park does not disclose that the number is surrounded by a feature.  Davis teaches the use of a cutting tool bit 10 that comprises indicia that are surrounded by a feature 26 that are in the form of circumferential grooves for the purpose of providing a calibrated mark on the bit to clearly indicate the depth of the bit relative to a workpiece during a machining process.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the system of Park with the feature surrounding depth indicia as taught by Davis in order to provide a visible feature that more clearly indicates the depth of the bit relative to the workpiece in combination with the depth stop.
Regarding claim 16, the modified invention of Park discloses further comprising a pocket hole jig 20 having a drill guide 23; wherein the drill guide is configured to guide the stepped drill bit 14 for drilling the pocket hole in the workpiece at the angle; and wherein when the pocket hole jig is placed on the workpiece the pocket hole is drilled by inserting the stepped drill bit into the drill guide of the pocket hole jig and drilling the pocket hole in the workpiece at the angle until the stop collar 147 engages the pocket hole jig.
Regarding claim 20, the modified invention of Park discloses wherein the alignment feature on the stop collar is a hole in the stop collar (as modified by Bharadwaj et al.).
The “wherein the plurality of indicia of the stepped drill bit are etched into the stepped drill bit” limitation in claim 22 is being treated as a product-by-process limitation and as such does not further limit the claim beyond the structural limitations cited in the claims.  As stated in MPEP 2113 [R-1], “Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claim 23, the modified invention of Park discloses the invention substantially as claimed, except the modified invention of Park does not disclose wherein the alignment feature on the stop collar is a circular opening.  However, it would have been an obvious matter of design choice to make the stop collar openings of whatever form or shape was desired or expedient for the purpose of providing the capability of reading the indicia on the drill bit.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 24, the modified invention of Park discloses wherein the plurality of indicia 149 on the stepped drill bit 14 include numerical values that correspond to workpiece thickness.
Regarding claim 26, the modified invention of Park discloses wherein the securing member (set screw) is configured to secure the stop collar 147 in position on the stepped drill bit 14 when tightened; wherein the securing member is configured to permit the stop collar to be moved to a plurality of different positions along the stepped drill bit when tightened.
Regarding claim 27, the modified invention of Park discloses wherein the securing member (set screw) is a threaded shaft that is configured to extend through the stop collar 147 and engage the stepped drill bit 14 thereby securing the stop collar in place.
Regarding claim 28, the modified invention of Park discloses wherein the connection end 144 is configured to be received in a chuck of a drill.
Regarding claim 43, the modified invention of Park discloses the invention substantially as claimed, except the modified invention of Park does not disclose wherein the plurality of indicia of the stepped drill bit are encircled by markings; wherein the markings surrounding the plurality of indicia generally match the opening in the stop collar.  Davis teaches the use of a cutting tool bit 10 that comprises indicia that are surrounded by a feature 26 that are in the form of circumferential grooves for the purpose of providing a calibrated mark on the bit to clearly indicate the depth of the bit relative to a workpiece during a machining process.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the system of Park with the feature surrounding depth indicia as taught by Davis in order to provide a visible feature that more clearly indicates the depth of the bit relative to the workpiece in combination with the depth stop.
Furthermore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have made the markings surrounding the plurality of indicia generally match the opening in the stop collar for the purpose of accurately lining up the markings with the opening in the stop collar in order to accurately gauge the depth of the bit during the machining process.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 8,840,345) in view of Bharadwaj et al. (US 7,771,143) and further in view of Sommerfeld et al. (US 6,481,937).
Regarding claim 4, the modified invention of Park discloses the invention substantially as claimed, except the modified invention of Park does not disclose further comprising a workpiece thickness gauge, the workpiece thickness gauge having a plurality of indicia that indicate the thickness of a workpiece.  
Sommerfeld et al. teaches the use of a stepped drill bit system comprising a stepped drill bit 214 and a workpiece thickness gauge 806, the workpiece thickness gauge having a plurality of indicia that indicate the thickness of a workpiece (see column 7, lines 57-67) for the purpose of precisely locating a stop collar 220 on the drill bit.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the system of Park with the workpiece thickness gauge as taught by Sommerfeld et al. in order to more easily align the stop collar on the drill bit at the desired drilling depth.
Regarding claim 5, the modified invention of Park discloses the invention substantially as claimed, except the modified invention of Park does not disclose further comprising a workpiece thickness gauge, the workpiece thickness gauge having a plurality of indicia that indicate the thickness of a measured workpiece; wherein the plurality of indicia on the workpiece thickness gauge correspond to the plurality of indicia on the stepped drill bit.
Sommerfeld et al. teaches the use of a stepped drill bit system comprising a stepped drill bit 214 and a workpiece thickness gauge 806, the workpiece thickness gauge having a plurality of indicia that indicate the thickness of a workpiece (see column 7, lines 57-67) for the purpose of precisely locating a stop collar 220 on the drill bit.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the system of Park with the workpiece thickness gauge as taught by Sommerfeld et al. in order to more easily align the stop collar on the drill bit at the desired drilling depth.
Additionally, the plurality of indicia on the workpiece thickness gauge as taught by Sommerfeld et al. would inherently correspond to the plurality of workpiece thickness indicia on the stepped drill bit of Park, as these indicia would be the same values for each workpiece thickness.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 8,840,345) in view of Bharadwaj et al. (US 7,771,143) and Davis (US 5,190,548) and further in view of Sommerfeld et al. (US 6,481,937).
Regarding claim 17, the modified invention of Park discloses the invention substantially as claimed, except the modified invention of Park does not disclose further comprising a workpiece thickness gauge, the workpiece thickness gauge having a plurality of indicia that indicate the thickness of a workpiece.  
Sommerfeld et al. teaches the use of a stepped drill bit system comprising a stepped drill bit 214 and a workpiece thickness gauge 806, the workpiece thickness gauge having a plurality of indicia that indicate the thickness of a workpiece (see column 7, lines 57-67) for the purpose of precisely locating a stop collar 220 on the drill bit.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the system of Park with the workpiece thickness gauge as taught by Sommerfeld et al. in order to more easily align the stop collar on the drill bit at the desired drilling depth.
Regarding claim 18, the modified invention of Park discloses the invention substantially as claimed, except the modified invention of Park does not disclose further comprising a workpiece thickness gauge, the workpiece thickness gauge having a plurality of indicia that indicate the thickness of a measured workpiece; wherein the plurality of indicia on the workpiece thickness gauge correspond to the plurality of indicia on the stepped drill bit.
Sommerfeld et al. teaches the use of a stepped drill bit system comprising a stepped drill bit 214 and a workpiece thickness gauge 806, the workpiece thickness gauge having a plurality of indicia that indicate the thickness of a workpiece (see column 7, lines 57-67) for the purpose of precisely locating a stop collar 220 on the drill bit.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the system of Park with the workpiece thickness gauge as taught by Sommerfeld et al. in order to more easily align the stop collar on the drill bit at the desired drilling depth.
Additionally, the plurality of indicia on the workpiece thickness gauge as taught by Sommerfeld et al. would inherently correspond to the plurality of workpiece thickness indicia on the stepped drill bit of Park, as these indicia would be the same values for each workpiece thickness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 8,840,345) in view of Bharadwaj et al. (US 7,771,143) and further in view of Ebert et al. (DE 10 2008 022 968 A1).
Regarding claim 8, the modified invention of Park discloses the invention substantially as claimed, except Park does not disclose wherein the alignment feature on the stop collar is a recess in the stop collar.  Ebert et al. teaches the use of a stop collar 22 that comprises an alignment feature that is in the form of a recess 23 for the purpose of providing an unobstructed view of the work section.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the stop collar of Park with the stop collar recess as taught by Ebert et al. in order to use an alternative shape for aligning the stop collar with the indicia on the drill bit.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 8,840,345) in view of Bharadwaj et al. (US 7,771,143) and Davis (US 5,190,548) and further in view of Ebert et al. (DE 10 2008 022 968 A1).
Regarding claim 21, the modified invention of Park discloses the invention substantially as claimed, except Park does not disclose wherein the alignment feature on the stop collar is a recess in the stop collar.  Ebert et al. teaches the use of a stop collar 22 that comprises an alignment feature that is in the form of a recess 23 for the purpose of providing an unobstructed view of the work section.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the stop collar of Park with the stop collar recess as taught by Ebert et al. in order to use an alternative shape for aligning the stop collar with the indicia on the drill bit.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 8,840,345) in view of Bharadwaj et al. (US 7,771,143) and further in view of Abrams (US 7,048,477).
Regarding claim 12, the modified invention of Park discloses wherein the plurality of indicia on the stepped drill bit correspond to workpiece thickness.  Park does not disclose wherein the plurality of indicia on the stepped drill bit include a plurality of rings around the shaft of the stepped drill bit.  Abrams teaches the use of a drill bit 20 that comprises a plurality of indicia markings 24 formed as colored rings around the drill bit shaft for the purpose of being able to more easily see the indicia.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the indicia of Park to include the colored rings as taught by Ebert et al. in order to be able to more easily see the indicia on the drill bit shaft.

Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 8,840,345) in view of Bharadwaj et al. (US 7,771,143) and Davis (US 5,190,548) and further in view of Abrams (US 7,048,477).
Regarding claim 25, the modified invention of Park discloses wherein the plurality of indicia on the stepped drill bit correspond to workpiece thickness.  Park does not disclose wherein the plurality of indicia on the stepped drill bit include a plurality of rings around the shaft of the stepped drill bit.  Abrams teaches the use of a drill bit 20 that comprises a plurality of indicia markings 24 formed as colored rings around the drill bit shaft for the purpose of being able to more easily see the indicia.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the indicia of Park to include the colored rings as taught by Ebert et al. in order to be able to more easily see the indicia on the drill bit shaft.

Allowable Subject Matter
Claims 37-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 44-48 are allowed.   Claims 44, 46, 47, and 48 are the independent claims.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is U.S. Patent 8,840,345 to Park, as applied to the claims above.  Suffice it to say, the patent to Park at least does not disclose “wherein the stop collar is set for the first workpiece thickness by aligning the generally circular opening in the stop collar around the first feature on the shaft of the stepped drill bit” as claimed in independent claim 44, or “wherein the stop collar is precisely set for a selected workpiece thickness by aligning the generally circular opening in the stop collar with a generally circular marking of the plurality of generally circular markings on the shaft of the drill bit” as claimed in independent claim 46, or “wherein the stop collar is precisely set by aligning edges of the opening in the stop collar with edges of a marking that extends around a workpiece thickness followed by tightening the securing member in place” as claimed in independent claim 47, or “wherein the selected indicia of the plurality of indicia includes a number that corresponds to workpiece thickness surrounded (by) a marking that corresponds in size and shape to the opening in the stop collar” as claimed in independent claim 48, and as such does not anticipate the instant invention as disclosed in independent claims 44, 46, 47, and 48.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Park, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 44, 46, 47, and 48.

Response to Arguments
Applicant's arguments filed 11 April 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Bharadwaj is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Park and Bharadwaj are analogous because they are both directed to the art of using drill stops in a workpiece.  Additionally, the teachings found in the art of drilling are not exclusive based on the composition of the workpiece being drilled into or the method used to drill the hole.
For the reasons set forth above, the rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        16 May 2022